DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Statutory Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 3, 5, 7-10, 12, 14, 16, 18, 20, 22-25, 27 and 29 of U.S. Patent No. 11,240,848 (the Svedman Patent hereafter) in view of Hegde (US 2014/0293902). 
RE claim 21, the Svedman Patent claims a method performed by a communication device, the method comprising: determining, based on at least one parameter for communication with a communication node: a plurality of random access channel (RACH) groups, and a relationship between an individual RACH group of the plurality of RACH groups and a plurality of signals (Column 17 line 60 through column 18 line 1), and the at least one parameter indicates the number of contention-based RACH preambles in each individual RACH group and a number of RACH groups per RACH occasion (Column 18 lines 4-6), wherein each RACH occasion corresponds to a time instance in which a contention-based RACH preamble may be transmitted and wherein the plurality of RACH groups are determined based on a RACH group period (Column 18 lines 7-11); obtaining measurement results from the plurality of signals, wherein the plurality of signals comprises at least one SS block (Column 18 lines 12-15); determining a matching RACH group from the plurality of RACH groups based on the measurement results (Column 18 lines 16-17); and sending a message using at least one resource of the matching RACH group to the communication node (Column 18 lines 18-19)
The Svedman Patent does not explicitly claim wherein each individual RACH group of the plurality of RACH groups comprises at least one RACH occasion and a number of contention-based RACH preambles per synchronization signal (SS) block.
However, Hegde teaches wherein each individual RACH group of the plurality of RACH groups comprises at least one RACH occasion and a number of contention-based RACH preambles per synchronization signal (SS) block (The abstract and at least paragraphs 12 and 18 teaches dividing the contention based preambles into a plurality of sub-groups, categorizing a plurality of users into a plurality of sub-groups, scheduling the users within a preamble subgroup in one or more random access channel opportunities and transmitting information on the sub-groups of the preamble and the random access channel opportunities to one or more user equipments).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of the Svedman Patent with the teachings of Hegde in order to improve collision prevention.
RE claim 22, the Svedman Patent in view of Hegde claims the method of claim 21 as set forth above. Note that the Svedman Patent further claims wherein the at least one parameter further indicates a quantity of the measurement results (Claim 3).
RE claim 23, the Svedman Patent in view of Hegde claims the method of claim 21 as set forth above. Note that the Svedman Patent further claims wherein the at least one parameter further indicates a set of all RACH resources that may be utilized for sending the message (Claim 5).
RE claim 24, the Svedman Patent in view of Hegde claims the method of claim 21 as set forth above. Note that the Svedman Patent further claims determining the matching RACH group from the plurality of RACH groups based on the measurement results in accordance with a criterion (Claim 7).
RE claim 25, the Svedman Patent in view of Hegde claims the method of claim 24 as set forth above. Note that the Svedman Patent further claims wherein the criterion is one of: a greatest reference signal received power (RSRP), a greatest reference signal received quality (RSRQ), and a greatest signal to noise and interference power ratio (SINR) (Claim 8).
RE claim 26, the Svedman Patent in view of Hegde claims the method of claim 21 as set forth above. Note that the Svedman Patent further claims wherein the plurality of signals further comprises at least one of SS bursts, SS burst sets, reference signals, or a broadcast channel carrying system information (Claim 9).
RE claim 27, the Svedman Patent claims a method performed by a communication node, the method comprising: determining at least one parameter for communication with a communication device, wherein the at least one parameter indicates: a plurality of random access channel (RACH) groups (Column 18, lines 49-54), and a relationship between an individual RACH group of the plurality of RACH groups and a plurality of signals (Column 18, lines 55-58), and the at least one parameter indicates the number of contention-based RACH preambles in each individual RACH group and a number of RACH groups per RACH occasion (Column 18, lines 62-65), wherein each RACH occasion corresponds to a time instance in which a contention-based RACH preamble may be transmitted and wherein the plurality of RACH groups are determined based on a RACH group period (Column 18, lines 65 through column 19 line 2); transmitting the plurality of signals to the communication device, wherein the plurality of signals comprises at least one SS block (Column 19 lines 3-5); receiving a message on at least one resource of a matching RACH group of the plurality of RACH groups from the communication device (Column 19 lines 6-8).
The Svedman Patent does not explicitly claim wherein each individual RACH group of the plurality of RACH groups comprises at least one RACH occasion and a number of contention-based RACH preambles per synchronization signal (SS) block.
However, Hegde teaches wherein each individual RACH group of the plurality of RACH groups comprises at least one RACH occasion and a number of contention-based RACH preambles per synchronization signal (SS) block (The abstract and at least paragraphs 12 and 18 teaches dividing the contention based preambles into a plurality of sub-groups, categorizing a plurality of users into a plurality of sub-groups, scheduling the users within a preamble subgroup in one or more random access channel opportunities and transmitting information on the sub-groups of the preamble and the random access channel opportunities to one or more user equipments).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of the Svedman Patent with the teachings of Hegde in order to improve collision prevention.
RE claim 28, the Svedman Patent in view of Hegde claims the method of claim 27 as set forth above. Note that the Svedman Patent further claims wherein the at least one parameter further indicates a quantity of the measurement results (Claim 12).
RE claim 29, the Svedman Patent in view of Hegde claims the method of claim 27 as set forth above. Note that the Svedman Patent further claims wherein the at least one parameter further indicates a set of all RACH resources that may be utilized for receiving the message (Claim 14).
RE claim 30, the Svedman Patent claims a communication device, comprising: at least one processor configured to: determine, based on at least one parameter for communication with a communication node: a plurality of random access channel (RACH) groups, and a relationship between an individual RACH group of the plurality of RACH groups and a plurality of signals (Column 19, lines 27-35), and the at least one parameter indicates the number of contention-based RACH preambles in each individual RACH group and a number of RACH groups per RACH occasion (Column 19, lines 38-41), wherein each RACH occasion corresponds to a time instance in which a contention-based RACH preamble may be transmitted and wherein the plurality of RACH groups are determined based on a RACH group period (Column 19, lines 41-46); obtain measurement results from the plurality of signals, wherein the plurality of signals comprises at least one SS block (Column 19, lines 47-49); determine a matching RACH group from the plurality of RACH groups based on the measurement results (Column 19, lines 50-51); and a transmitter configured to send a message using at least one resource of the matching RACH group to the communication node (Column 19, lines 52-55).
The Svedman Patent does not explicitly claim wherein each individual RACH group of the plurality of RACH groups comprises at least one RACH occasion and a number of contention-based RACH preambles per synchronization signal (SS) block.
However, Hegde teaches wherein each individual RACH group of the plurality of RACH groups comprises at least one RACH occasion and a number of contention-based RACH preambles per synchronization signal (SS) block (The abstract and at least paragraphs 12 and 18 teaches dividing the contention based preambles into a plurality of sub-groups, categorizing a plurality of users into a plurality of sub-groups, scheduling the users within a preamble subgroup in one or more random access channel opportunities and transmitting information on the sub-groups of the preamble and the random access channel opportunities to one or more user equipments).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the communication device of the Svedman Patent with the teachings of Hegde in order to improve collision prevention.
RE claim 31, the Svedman Patent in view of Hegde claims the communication device of claim 30 as set forth above. Note that the Svedman Patent further claims wherein the at least one parameter further indicates a quantity of the measurement results (Claim 18).
RE claim 32, the Svedman Patent in view of Hegde claims the communication device of claim 30 as set forth above. Note that the Svedman Patent further claims wherein the at least one parameter further indicates a set of all RACH resources that may be utilized for sending the message (Claim 20).
RE claim 33, the Svedman Patent in view of Hegde claims the communication device of claim 30 as set forth above. Note that the Svedman Patent further claims wherein the at least one processor is further configured to determine the matching RACH group from the plurality of RACH groups based on the measurement results in accordance with a criteria (Claim 22).
RE claim 34, the Svedman Patent in view of Hegde claims the communication device of claim 30 as set forth above. Note that the Svedman Patent further claims wherein the criteria is one of: a greatest reference signal received power (RSRP), a greatest reference signal received quality (RSRQ), and a greatest signal to noise and interference power ratio (SINR) (Claim 23).
RE claim 35, the Svedman Patent in view of Hegde claims the communication device of claim 30 as set forth above. Note that the Svedman Patent further claims wherein the plurality of signals further comprises at least one of SS bursts, SS burst sets, reference signals, or a broadcast channel carrying system information (Claim 24).
RE claim 36, the Svedman Patent claims a communication node, comprising: at least one processor configured to: determine at least one parameter for communication with a communication device, wherein the at least one parameter indicates: a plurality of random access channel (RACH) groups, and a relationship between an individual RACH group of the plurality of RACH groups and a plurality of signals (Column 20, lines 21-30), and the at least one parameter indicates the number of contention-based RACH preambles in each individual RACH group and a number of RACH groups per RACH occasion  (Column 20, lines 35-39), wherein each RACH occasion corresponds to a time instance in which a contention-based RACH preamble may be transmitted and wherein the plurality of RACH groups are determined based on a RACH group period (Column 20, lines 40-43); a transmitter configured to transmit the plurality of signals to the communication device, wherein the plurality of signals comprises at least one SS block  (Column 20, lines 44-47); and a receiver configured to receive a message on at least one resource of a matching RACH group of the plurality of RACH groups from the communication device  (Column 20, lines 48-51).
The Svedman Patent does not explicitly claim wherein each individual RACH group of the plurality of RACH groups comprises at least one RACH occasion and a number of contention-based RACH preambles per synchronization signal (SS) block.
However, Hegde teaches wherein each individual RACH group of the plurality of RACH groups comprises at least one RACH occasion and a number of contention-based RACH preambles per synchronization signal (SS) block (The abstract and at least paragraphs 12 and 18 teaches dividing the contention based preambles into a plurality of sub-groups, categorizing a plurality of users into a plurality of sub-groups, scheduling the users within a preamble subgroup in one or more random access channel opportunities and transmitting information on the sub-groups of the preamble and the random access channel opportunities to one or more user equipments).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the communication device of the Svedman Patent with the teachings of Hegde in order to improve collision prevention.
RE claim 37, the Svedman Patent in view of Hegde claims the communication device of claim 36 as set forth above. Note that the Svedman Patent further claims wherein the at least one parameter further indicates a quantity of the measurement results (Claim 27).
RE claim 38, the Svedman Patent in view of Hegde claims the communication device of claim 36 as set forth above. Note that the Svedman Patent further claims wherein the at least one parameter further indicates a set of all RACH resources that may be utilized for receiving the message (Claim 29).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/           Primary Examiner, Art Unit 2461